DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
All specification objections have been overcome.
All claim objections have been overcome.
All USC 112 rejections have been overcome.
Applicant's arguments filed 10/28/202 in response to Office Action 7/29/2022 have been fully considered but they are not persuasive for at least the following reasons:
Regarding claim 1, 
Applicant requests clarity between prior art Guyot support surface and upper free face, noting that the cited primary free surface 11 is used twice (page 8, paras 1-2). Examiner points out the cited support surface incorporates a surface portion of 11 with an interior surface of collar 12, whereas the upper free face is only 11. Please see the prior rejection and/or the rejection analysis below. 

Applicant argues that the step-like seat cannot extend between prior art Guyot surface 11 and 11 (i.e. itself) since the seat lies between the support surface and upper free face (page 8, para 2, last line). Examiner points out that the claim dos not recite the seat lying between the support surface and upper free face. Instead, the claim recites that the seat lies between a lower rest surface (Guyot, interior surface of 12) and an upper free face (Guyot, 11). In order to simply highlight the difference, examiner notes that the Guyot interior surface of 12 incorporates at least a portion internal surface (Guyot, Fig 3, 13). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
Regarding claim 11, the limitation recites that two separate surfaces from the parent claim are now equivalent or the same. Specifically, the limitation states that the said lower rest surface is the said support surface. This fact makes the claim unclear and not further limiting, therefore indefinite. Please see an analysis in the rejection below.

Claim 12 is also rejected for inherent dependency on the parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by FR 3067327 issued to Guyot (hereinafter “Guyot”).
Regarding claim 1, Guyot teaches a container (Figs 3 & 4 and page 36, line 429; 2, 3, 4, 7, 18, 19, 34, 35, primary lid) for containing a product, particularly a cosmetic product (page 31, line 217), the container comprising 
   an external receptacle (Fig 4, 2; glass, page 28, line 112), comprising glass, provided with a bottom (a bottom of 2) and a side wall (a sidewall of 2) suitable to define an inner cavity (Fig 4, 3), 
   an internal receptacle (Fig 4, 4; glass, page 30, line 182), comprising glass, designed to be housed within (capable of being housed within) the inner cavity of said external receptacle and provided in turn with a bottom (a bottom of 4) and a side wall (a side wall of 4) suitable to define an own inner cavity (Fig 4, 19) for containing the product; and 
   an intermediate element (Fig 4, 34) made up of plastic or elastomeric material (examiner chooses “or plastic”; page 35, line 390), destined to be interposed between respective, mutual contact portions (Fig 4 and page 35, lines 375-377; 34 is in direct contact with and between 31 and 11) of the internal receptacle (4) and of the external receptacle (2), 
   the side wall of the internal receptacle being provided, at its upper end (Fig 4, upper end of side wall of 4), with a ring (Fig 4, secondary ring 24) having a free upper face (Fig 4, free face 23) and a lower contact surface (Fig 4, lower face 32), the intermediate element being interposed at least between (34 between 32 and 11) said lower contact surface of the ring of the internal receptacle and 
   a support surface (Fig 4, free face 11 with interior surface of 12 is capable of providing support) on a collar (Fig 4, primary ring 12) provided at the upper end of the side wall of the external receptacle (at upper end of side wall of 2), 
   wherein said collar is provided, in correspondence of its upper edge (upper edge of 12), with a step-like seat (Fig 4, at 15 a step-like seat protrudes inward) open upwards and toward the inner cavity of the external receptacle and extending between (said seat, is open at 15 upwards and towards the inner cavity of the external receptacle, and extends between) an upper free face (11) of said upper edge and a lower rest surface (interior surface of 12) realizing said support surface of the intermediate element (34) on the collar (12).

Regarding claim 2, Guyot further teaches the step-like seat (Fig 4, seat at 15) has a connecting wall (Fig 4, inclined wall is between and inclines as follows) 
   between (said wall is between) the lower rest surface (interior surface of 12) and the upper free face (11) of the upper edge (upper edge of 12), 
   which inclines towards the outside of the external receptacle (2) upon rising to (said wall inclines towards the outside of 2 upon rising to 11) said upper free face (11).

Regarding claim 3, Guyot further teaches the free upper face (Fig 4, 23) of the ring (24) of the internal receptacle (4) projects upwards with respect to (Fig 4, 23 projects upward with respect to 11) the upper free face (11) of the collar (12) of the external receptacle (2).

Regarding claim 4, Guyot further teaches the intermediate element (Fig 4, 34) has an annular shape (page 29, line 123, opening 15 is circular, therefore both 15 and 34 are annular) with an upset "L" cross-section (Fig 4, upset - interpreted as upside-down - “L” cross-section of 34 is shown), having 
   a substantially vertical lower portion (Fig 4, a lower portion of 34 is substantially vertical) and 
   an upper portion (Fig 4, an upper portion of 34) transversally extending outwards with respect to said lower portion starting from () a central angular portion (said upper portion extends transversally outward with respect to said lower portion, starting from a central angular portion of 34 defined between said upper and lower portions), 
   said upper portion being designed to be interposed between (Fig 4, said upper portion shown between 32 and interior surface of 12) the lower contact surface (32) of the ring (24) of the side wall (side wall of 4) of the internal receptacle (4) and the lower rest surface (interior surface of 12) of the step-like seat (seat at 15) provided in the upper edge (upper edge of 12) of the collar (12) of the external receptacle (2).

Regarding claim 5, Guyot further teaches the lower portion (Fig 4, lower portion of 34) of the intermediate annular element (34) is intended to adhere to (necessarily capable of adhering, to ensure tight locking seal, page 35, lines 413-414, or in the process of heat sealing (page 30, lines 178-181)) the outer surface of (outer surface of side wall of 4) the side wall of the internal receptacle (side wall of 4) and has 
   a plurality of fins distributed along its circumference and protruding outwards (page 37, line 464, a plurality of fins of 34; wherein the fins are formed by the necessary pressing of, the keys of 2 (lines 466-467) that lock with the keys of 4 (lines 468-469) around axis B-B’ (lines 461-462), wherein the keys are of the corresponding contacting surfaces of 32, 34, 12 (shown in Figure 4) in order to prevent rotation of 2 on 4 (line 461))
   to interfere with (capable of interfering with, evidenced by prevent rotation of 2 on 4 (line 461)) the inner surface (inner surface of 12) of the collar (12) of the side wall of the external receptacle (side wall of 2).

Regarding claim 6, Guyot further teaches in the area immediately below the lower contact surface (32) of the ring (24), the side wall of the internal receptacle (side wall of 4) has 
   a circumferential groove (page 29, line 123, opening 15 is circular, therefore so is 34 and side wall of 4; Fig 4, groove formed between surfaces 21 and 32) and in that 
the central angular portion of the intermediate annular element (central angular portion of 34) has 
   a rib (Fig 4, a rib of 34 protrudes into said groove) complementary to said circumferential groove for insertion into it when the intermediate annular element is fitted on the side wall of the internal receptacle (Fig 4 shows 34 capable of insertion when fitted on the side wall of 4).

Regarding claim 7, Guyot further teaches a closing lid (Fig 4, primary lid and secondary lid 35) suitable for being removably fixed to (Fig 4 shows said lids capable of being removably fixed to 2) the external receptacle (2).

Regarding claim 8, Guyot further teaches the closing lid (Fig 4, primary lid and secondary lid 35) is made with 
   an outer glass shell (Fig 3 and page 35, lines 412-415, outer shell secondary lid 35, is made of glass) and 
   an inner plastic insert (page 36, lines 431-441, primary lid cover (not shown) is made of plastic and overlaps secondary lid 35, thereby is inserted) provided with an inner thread (page 36, line 434, internal thread) intended to cooperate with (cited inner thread capable of cooperating with 38) a corresponding outer thread (page 36, line 432, external thread 38, present on) present on the outer surface of the collar (12) of the external receptacle (2).

Regarding claim 9, Guyot further teaches said inner thread (page 36, line 434, internal thread) is realized in a side wall (is realized in a side wall of) of the inner plastic insert (Fig 3, 35).

Regarding claim 11, Guyot already teaches the lower rest surface (interior surface of 12) is said support surface (Fig 4, free face 11 with interior surface of 12 is capable of providing support) of the intermediate element (Fig 4, 34) on the collar (Fig 4, primary ring 12).

Regarding claim 12, Guyot further teaches the lower rest surface (interior surface of 12) is at a bottom (Fig 4, cited lower rest surface is shown at a bottom of the cited seat) of the step-like seat (Fig 4, at 15 a step-like seat protrudes inward).

Regarding claim 13, Guyot further teaches the intermediate element (Fig 4, 34) is supported by and in contact with a bottom of (lines 375-387 and Fig 4; 34 is in direct contact with 13, which also places 34 at a bottom of the step) the step-like seat (Fig 4, at 15 a step-like seat protrudes inward).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guyot in view of US Pat 10160578 issued to Harvey (hereinafter “Harvey”).
Regarding claim 10, Guyot further teaches the side wall of the inner plastic insert (pages 36, lines 431-441, primary lid) is provided at a bottom of the side wall of the inner plastic insert with a circumferential protrusion (primary lid being circular and having thread, necessarily has a circumferential protrusion at a bottom of itself, below said internal thread and 35)

but does not explicitly teach that the inner lid protrusion is capable of being housed in an internal groove of the outer shell.

Harvey, however, teaches a similar container for containing products (Fig 3, 10) with a double lid (Fig 4, lid assembly 12) wherein an inner lid (Fig 5, inner lid 22) has 
   a circumferential protrusion (Fig 5, retaining lip 24) suitable for being housed in (Fig 5 shows capable of being housed in) a grooved seat (Fig 5, retaining groove 30) provided internally in a side wall of (shown provided internally in a side wall of) an outer shell (Fig 5, outer lid 20).

The purpose of a groove in the outer lid for a circumferential protrusion of the inner lid is to be a two-part child resistant lid (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner lid and outer shell of Guyot with a protrusion and groove seat, respectively, as taught by Harvey in order to advantageously provide child resistant functionality by requiring a user to continuously apply positive pressure while rotating the lid assembly for the inner lid to rotate (col 4, lines 6-10). In addition, when mated together (shown in Figure 5, lid assembly 12) the user can easily keep the lids together without misplacing the other one, which could cause panic that the product may spoil or be not closable to deny access to a child.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
FR 3109283 - an inner glass container within an outer glass container with a glass lid for cosmetic product, wherein the inner container rests on a step-like seat, and a gasket would be obvious to add in between (Fig 7, at the interface of 12 and 22)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784